Citation Nr: 0215959	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, on 
appeal from the initial award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for seborrheic 
keratosis and dermatitis papilloma nigra (claimed as rashes) 
due to herbicide exposure or on a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This appeal is from September 1997 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The veteran has 
subsequently relocated to the area under the original 
jurisdiction of the Huntington, West Virginia, RO.

In August 2002, the appellant testified at a hearing before 
the undersigned, who is the Board member designated to hold 
the hearing and to decide his appeal.  38 U.S.C.A. § 7107(c) 
(West Supp. 2002).  The veteran withdrew his appeal from 
disallowance of a higher rating for plantar wart of the left 
foot, the RO having granted the benefit he sought while his 
appeal was pending.

At the hearing, the veteran's representative asserted that 
adjudication of the veteran's skin claim ought to have 
considered direct service connection for the claimed rashes 
and that it did not.  The September 1997 rating decision and 
the December 1997 statement of the case (SOC) both found that 
there was no evidence that the veteran had or suffered 
aggravation of rashes in service.  The SOC provided the laws 
and regulations pertinent to adjudication of service 
connection for rashes on a direct basis without application 
of legal presumptions pertaining to exposure to herbicides.  
The RO furnished the veteran and his then-representative 
copies of the rating decision and of the SOC.  The RO's error 
in failing to style the statement of the issue as including 
service connection on a direct basis is insufficient reason 
alone to require readjudication.  The Board has amended the 
issue, and it will be so styled hereafter.

In his November 1997 notice of disagreement (NOD), the 
veteran apparently claimed entitlement to service connection 
for plantar wart of the right foot.  That claim is referred 
to the RO for appropriate action.


REMAND

The veteran submitted evidence pertinent to both claims at 
issue and not previously of record to the RO subsequent to 
the March 13, 2002, supplemental statement of the case 
(SSOC), the most recent of record.  His April 2002 statement 
in support of claim requested it be reviewed.  Regulation 
also requires such review.  38 C.F.R. §§ 19.31(b) (2002).  
The submission of other evidence to the Board at his August 
2002 hearing does not abrogate the RO's duty to review 
evidence it receives prior to transfer of the appeal to the 
Board.

The veteran informed the RO in the November 1997 NOD that he 
was receiving Social Security disability benefits, which he 
reiterated in his August 2002 hearing testimony.  The 
veteran's testimony also raised points that make the contents 
of his VA Vocational Rehabilitation and Education folder 
potentially pertinent to the claim for higher rating for 
PTSD.

The SOC of December 1997 informed the veteran that the skin 
diseases with which he is diagnosed are not among those 
afforded a presumption of service connection based on 
exposure to herbicides in service.  The RO has not informed 
the veteran that he may submit scientific evidence that 
exposure to herbicides in service caused the seborrheic 
keratosis and dermatitis papilloma nigra with which he is 
diagnosed.  He has a right to such notice.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Whereas the Secretary has already determined 
that only certain specified diseases not including those he 
is claiming are scientifically shown related to herbicide 
exposure, notice to the veteran should make clear that it is 
his responsibility to submit contrary evidence.


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the medical evidence upon 
which the veteran's award of disability 
benefits was based and any subsequent 
medical evidence upon which the SSA has 
determined continued entitlement.

2.  Associate the veteran's VR&E folder 
with his claims folder.

3.  Notify the veteran that he may submit 
scientific or medical evidence that 
exposure to herbicides caused his 
seborrheic keratosis and dermatitis 
papilloma nigra.  State that it his 
responsibility to submit such evidence.

4.  Readjudicate the claims at issue, and 
determine whether any part of it may now 
be allowed.  If none may, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




